department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc tege eoeg et1 tl-n-4748-00 uilc internal_revenue_service national_office field_service_advice memorandum for virginia e cochran cc tege gl gc dal deputy area_counsel great lakes gulf coast dallas from will e mcleod cc tege eoeg et1 assistant branch chief employment_tax office of assistant chief_counsel subject assistance regarding this field_service_advice responds to your faxed memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer parent entity subsidiaries issue sec_1 whether sec_530 applies on an entity by entity basis or on a consolidated basis for purposes of the substantive consistency test if sec_530 applies on a consolidated basis upon the tax-free combination of two consolidated groups for purposes of the substantive consistency test is a taxpayer required to maintain historically consistent classification practices based on those of the prior two consolidated groups or to adopt the classification practices of either the acquiring or acquired group how does utilization of a paying agent as provided by sec_3504 for the remittence of employment_taxes impact the answers to issue sec_1 and if at all conclusion sec_1 sec_530 for purposes of the substantive consistency test is applied on an entity by entity basis not on a consolidated basis sec_530 is not applied on a consolidated basis the utilization of a paying agent does not impact the application of sec_530 and therefore does not impact our response to issue sec_1 and facts the taxpayer is a large healthcare corporation that has been acquiring other healthcare-related entities as subsidiaries since its formation in taxpayer formed a subsidiary_corporation to serve as a paying agent the corporation reports and pays over the employment_taxes for the taxpayer’s employees the parent and subsidiaries file a consolidated_income_tax_return the according to the revenue_agent the taxpayer allows the workers of the newly acquired subsidiaries to choose their worker status workers who were employees of the newly acquired subsidiaries have the option to be employees or independent contractors of the parent_corporation the workers are primarily physicians and nurses law and analysi sec_1 sec_530 applies on an entity by entity basis generally sec_530 of the revenue act of provides a taxpayer with relief from employment_tax liability for a particular taxable_period if the business can demonstrate that it meets the three statutory requirements of sec_530 for any period after date the sec_530 relief only applies if the taxpayer did not treat an individual as an employee for any period all federal returns including information returns required to be filed the by taxpayer with respect to the individual for the period are filed on a basis consistent with the taxpayer’s treatment of the individual as not being an employee and the taxpayer has a reasonable basis for not treating the individual as an employee sec_530 provides relief to businesses that have potential liability for employment_taxes the statute uses the term taxpayer as the eligible_entity entitled to relief a taxpayer is defined as any person subject_to any internal revenue tax employers are subject_to employment_taxes on wages paid to their employees an employer is defined as every person that employs one or more employees sec_31_3121_d_-2 an employer may be among others an individual partnership trust or corporation sec_31_3121_d_-2 the taxpayer and each subsidiary of the taxpayer is organized as a corporation or some other legally recognized entity and therefore each entity is an employer as defined under the employment_tax regulations the taxpayer and each subsidiary are considered taxpayers and each entity is separately considered for sec_530 relief this view is consistent with how the prior audit reasonable basis test is applied to a business a business is treated as having reasonable basis if it relied on a prior audit the prior audit safe haven is limited to past audits conducted on the business itself therefore a business is not entitled to relief based upon a prior audit of any of its workers nor would a subsidiary_corporation usually be entitled to relief based upon a prior audit of its separately filing parent_corporation even if a consolidated_return was filed in the year the parent was audited the subsidiary would only be entitled to relief if the subsidiary was examined in connection with the parent 1note that in world mart inc v united_states ustc big_number d ariz date the court held that a prior audit of other corporations owned by the same individuals established a reasonable basis safe haven and that telemarketing corporations were entitled to relief from employment_taxes with respect to handicapped probationary workers while we did not recommend appeal we believe it appears that the option of allowing workers of the newly acquired subsidiaries to choose between being an employee or an independent_contractor of the taxpayer could cause the taxpayer to fail the substantive consistency test and the taxpayer would therefore not be entitled to sec_530 relief the sec_530 provisions do not apply if the taxpayer treated the worker or any worker holding a substantially_similar position as an employee any time after date if sec_530 applies on a consolidated basis since sec_530 is not applied on a consolidated basis no discussion is required use of a paying agent assuming the organization utilizes a paying agent sec_530 is still applied on an entity by entity basis even though sec_3504 authorizes a fiduciary or agent to perform the acts that employers are required to perform the common_law employers still remain subject_to all provisions of law regarding employment_tax liabilities thus the taxpayer and each subsidiary as the common_law employers each remain liable for employment_taxes on an individual basis and are evaluated for sec_530 relief on an individual basis if you have any questions or need further assistance please call kyle orsini at __________________________ will e mcleod assistant branch chief employment_tax branch office of division counsel chief_counsel tax exempt and government entities that the court erred in concluding that a prior audit of other corporations owned by the same individuals established a reasonable basis safe haven under sec_530 the conclusion conflicts with the literal language of sec_530 which provides that the safe haven applies to a past audit of the taxpayer 2in order to be recognized as an agent for purposes of employment_tax obligations under sec_3504 an entity seeking status as an agent is required under the employment_tax regulations to apply for authorization from the district_director or the service_center with whom the agent will file returns in accordance with such authorization sec_31_3504-1 the procedures for obtaining authorization to be agent under sec_3504 are contained in revproc_70_6 1970_1_cb_420
